Citation Nr: 1605631	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Veteran (M.S.S.) represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Appellant (P.L.S.)



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2002, from October 2003 to May 2005, and from October 2006 to October 2007.  The Appellant, who is the Veteran's divorced spouse, is seeking an apportionment on behalf of their two dependent children.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2013 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Appellant testified before the undersigned at a local hearing at the RO; a transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board determines that a remand is necessary for additional development.  Here, inasmuch as the present appeal is contested, specialized procedures apply.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2015).

Although the Veteran in this case was provided with notice of the Appellant's October 2015 hearing before the undersigned Veterans Law Judge, the notice failed to comply with the provision of 38 C.F.R. § 20.713 for hearings in simultaneously contested claims.  The regulation provides that "[i]f a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present."  38 C.F.R. § 20.713(a) (2015) (emphasis added).  Here, although the Veteran was advised of the fact that a hearing was scheduled for the Appellant, the notice failed to inform the Veteran of his right to be present and to present testimony and argument under 38 C.F.R. § 20.713(a).  Rather, the letter sent to the Veteran solely advised him:  "This is a reminder that [P.L.S.] has a hearing for apportionment at the time and dated listed below"; it is procedurally insufficient because the Veteran was not advised of his right to be present or to present testimony or argument on his behalf.  See also October 2013 letter to the Veteran regarding the Appellant's Notice of Disagreement and February 2014 statement of the case (both omitting any mention of the regulatory right of being present at Board hearing under 38 C.F.R. § 20.713(a)).

Accordingly, to remedy this error, the Veteran and his representative should be given a copy of the October 2015 hearing transcript and be afforded an opportunity to submit additional argument and appear at a hearing, if requested.  The Appellant should be notified of any hearing scheduled and her right to appear and/or provided a copy of any written response submitted by the Veteran.  See 38 C.F.R. § 20.713(a).

On remand, the AOJ should also complete additional evidentiary development necessary to adjudicate the matter on appeal.  Specifically, because an examination of the Appellant's apportionment claim may involve, in part, a determination as to whether the award of an apportionment would cause undue hardship to the Veteran (see 38 C.F.R. § 3.451 (2015) (pertaining to special apportionments)), the AOJ should request from the Veteran information regarding his net worth, income, and expenses since 2013 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the October 2015 hearing transcript.  The Veteran (M.S.S.) and his representative should be afforded an opportunity to submit additional evidence or argument, or to appear at a personal hearing regarding this claim should he desire.  The Appellant (P.L.S.) should be notified of any hearing scheduled and her right to appear (see 38 C.F.R. §§ 19.100; 20.713(a)) and/or provided a copy of any written response submitted by the Veteran.

2.  Contact the Veteran (M.S.S.) to request information regarding his net worth, income, and expenses from 2013 to the present (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award).

3.  Thereafter, re-adjudicate the appeal.  If the benefit sought on appeal remains denied, then the Appellant (P.L.S.) and the Veteran (M.S.S.) (and his representative) should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, following the contested claim procedures.

The Appellant (P.L.S.) and the Veteran (M.S.S.) have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




